Exhibit 10.37 June 11, 2015 John Pinion Re: Offer of Employment Dear John, On behalf of Ultragenyx Pharmaceutical Inc. (the “Company”), I am pleased to present to you an offer of full-time employment as Chief Quality Operations Officer/Senior Vice President, Analytical Sciences and Research. The Company’s Board of Directors (the “Board”) and I are excited about the important contributions you can make by joining the Ultragenyx leadership team and are confident that you will play a key role in our company's growth and success. In your role as Chief Quality Operations Officer, you will report directly to me and be a member of the Executive Leadership Team (XLT). In this role, you will provide the leadership, strategic vision, and functional expertise required to lead the Company to successful commercialization of its products for rare and ultra-rare diseases on a global basis.You will provide direction for the overall quality operations, including QA GxP, Compliance, Validation, QC GMP, QC Clinical and QC Research, in the achievement of its short-term and long range business objectives.As for all functions at Ultragenyx, the quality group is expected to work in an integrated fashion with technical operations, development, program management, translational research, and business development to drive the growth and success of the company. This includes establishing, maintaining and evolving the critical and unique strategies for development at Ultragenyx which depend on close collaborations between departments, and novel approaches to traditional clinical development challenges. You will also have the opportunity to participate as an executive member of the Translational Research Management team and lead an early development program.In addition, you will serve on the Business Development Review forum that will allow you to be in involved in diligence planning and review, reviewing IP issues, reviewing license and deal terms and strategies on collaboration agreements.Given our growth, the XLT will also be managing the operational details for a growing company and making critical decisionson how best to set up the company for success to support the business and create a work environment so employees can thrive. Compensation In the regular exempt position of Chief Quality Operations Officer, the Company shall pay you as compensation for your services an initial base salary at a gross annual rate of $390,000 (the www.ultragenyx.com Turning good science into great medicine 1 “Base Salary”).Such Base Salary shall be payable in accordance with the Company’s standard payroll procedures and subject to standard payroll deductions and withholdings.The Board or the Compensation Committee of the Board shall review your Base Salary at least annually. In addition to your Base Salary, pursuant to the Company’s corporate bonus plan (or such other incentive plan maintained by the Company) you will be eligible to earn an annual bonus of up to 40% of your Base Salary based upon your performance during the previous year as evaluated by the CEO in consultation with the Board (or Compensation Committee of the Board) against pre-determined individual and/or corporate performance goals. Equity Grants Subject to the approval of the Compensation Committee, you will receive an option to purchase up to an aggregate of 90,000 shares of the Company’s Common Stock (the “Option”) pursuant to the Company’s 2014 Incentive Plan (the “Plan”). The exercise price of the Option will be equal to the closing price per share of Common Stock on the date of grant. The Option will vest and become exercisable as follows: 1/4th of the shares initially subject to the Option shall vest and become exercisable on the first (1st) anniversary of the first day of your employment with the Company, and thereafter 1/48th of the shares initially subject to the Option shall vest and become exercisable each month until the Option is fully vested, in each case subject to your continued employment by the Company (or its subsidiaries).The Option shall be governed by the Company’s standard form of stock option agreements and the Plan.
